As filed with the Securities and Exchange Commission on September 8 , 2011 Registration No. (333-174501) UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 /A (Amendment No. 1) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA FILMS TECHNOLOGY INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) 90-0707608 (IRS Employer Identification No.) Yunmeng Economic and Technological Development Zone Firsta Road Yunmeng County, Hubei Province People’s Republic of China 432500 Telephone: Facsimile: (Address and telephone number of registrant’s principal executive offices) Peter J. Gennuso, Esq., Gersten Savage, LLP 600 Lexington Avenue, 10th Floor New York, NY 10022 Telephone (212) 752-9700 Facsimile (212)980-5192 (Name, address and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-acceleratedfiler or a smaller reporting company: Large accelerated filer o Non-accelerated filer o Accelerated Filer o
